Edgar J. Nath ah, Jr., J.
This proceeding is brought to annul an order of the State Rent Administrator which denied petitioner’s protest ag’ainst an order declaring his premises subject to the emergency housing rent control law.
The premises were registered as a residential unit during the period of Federal rent control and thereafter rented for business purposes. In 1956 the rent commission initiated an investigation and found that this apartment was being used for housing purposes.
Petitioner contends that the housing commission has no jurisdiction since the apartment had been previously rented for commercial purposes and therefore was decontrolled. A renting for commercial purposes does not decontrol so as to deprive commission of jurisdiction even when commercial rent was fixed by law (Bohn v. 434 East 59 St., 282 App. Div. 573 [1953]).
Even assuming the landlord acted in good faith in the belief he was creating a commercial tenancy, this fact would not preclude the commission or prevent it from a determination that the premises were being used for residential purposes (Hermett Realty Corp. v. Weaver, N. Y. L. J., June 25, 1956, p. 6, col. 4).
The determination of respondent was not arbitrary, capricious or contrary to law, and accordingly the motion to vacate is denied and the petition dismissed.